 Case 1:19-md-02895-LPS Document 24 Filed 10/15/19 Page 1 of 3 PageID #: 356



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                        C.A. No. 19-md-02895-LPS
HYDROCHLORIDE TABLETS) ANTITRUST
LITIGATION



THIS DOCUMENT RELATES TO:

ALL DIRECT PURCHASER ACTIONS                       C.A. No. 19-396-LPS

                                                   C.A. No. 19-1460-LPS

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Michael S. Tarringer of NastLaw LLC located at 1101 Market Street, Suite 2801

Philadelphia, Pennsylvania 19107 to represent Plaintiff KPH Healthcare Services, Inc., a/k/a

Kinney Drugs, Inc. in this matter.

Dated: October 15, 2019                CHIMICLES SCHWARTZ KRINER
                                        & DONALDSON-SMITH LLP

                                          /s/ Tiffany J. Cramer                  _
                                       Robert J. Kriner, Jr. (Del. Bar No. 2546)
                                       Scott M. Tucker (Del. Bar No. 4925)
                                       Tiffany J. Cramer (Del. Bar No. 4998)
                                       Vera G. Belger (Del. Bar No. 5676)
                                       CHIMICLES SCHWARTZ KRINER
                                         & DONALDSON-SMITH LLP
                                       2711 Centerville Road, Suite 201
                                       Wilmington, DE 19808
                                       (302) 656-2500
                                       rjk@chimicles.com
                                       smt@chimicles.com
                                       tjc@chimicles.com
                                       vgb@chimicles.com

                                       Liaison Counsel for Plaintiffs César Castillo, Inc., KPH
                                       Healthcare Services, Inc., a/k/a Kinney Drugs, Inc. and
                                       the Proposed Direct Purchaser Class
Case 1:19-md-02895-LPS Document 24 Filed 10/15/19 Page 2 of 3 PageID #: 357




                          ORDER GRANTING MOTION

      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is GRANTED.


Date: ___________, 2019               ___________________________________
                                            United States District Judge




                                        2
Case 1:19-md-02895-LPS Document 24 Filed 10/15/19 Page 3 of 3 PageID #: 358
